The point now raised was not made by the appellant on the appeal from the order nor at Special Term. In order that there may be-no question as to the validity of the proceeding before the referee, the motion to reargue is granted and upon reargument the order appealed from is modified by granting the motion to the extent of referring the matter to Honorable John J. O’Connor for a determination of the petitioner’s lien in accordance with the provisions of the order of December 20, 1943. Settle order on notice. [See ante, p. 888.] Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.